Order filed Jun 11, 2014




                                    In The

                   Fourteenth Court of Appeals
                                ____________

                            NO. 14-14-00354-CV
                                ____________

  EQUITABLE INVESTORS OF TEXAS, LLC, GARY SHEAGLY, 2801
       ARCHERWOOD, INC., IRWIN KERBER, CASEY KEY, LLC,
      BERNARD LAVES, COTTONWOOD PLAZA, LLC, WALTER
     HORIKOSHI, KENNETH AND SUE CLEMMONS, JAMES GREY
    ENERGY, LLC, AND MCHAEUSZER GAS & OIL, LLC, Appellants

                                      V.

 NOXXE OIL AND GAS, INC., WESTERN ENERGY GROUP, LLC AND
                   STEVEN SHAFER, Appellees


                  On Appeal from the 269th District Court
                          Harris County, Texas
                    Trial Court Cause No. 2011-75737

                                 ORDER

     The notice of appeal in this case was filed May 5, 2014. To date, the filing
fee of $195.00 has not been paid. No evidence that appellants have established
indigence or are excused by statute or the Texas Rules of Appellate Procedure
from paying costs has been filed. See Tex. R. App. P. 20.1; and Tex. R. App. P. 5.
Therefore, the court issues the following order.

      Appellants are ordered to pay the filing fee in the amount of $195.00 to the
Clerk of this court on or before June 26, 2014. See Tex. R. App. P. 5. If appellants
fail to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                       PER CURIAM